 
 
Exhibit 10.5
 
EXECUTION VERSION
 






SECOND AMENDMENT AGREEMENT






SECOND AMENDMENT AGREEMENT (this “Agreement”) dated as of December 20, 2012 by
and among (1) Seneca Foods Corporation, Seneca Snack Company and Seneca Foods,
LLC (collectively, the “Borrowers”), (2) Marion Foods, Inc., Lebanon Valley Cold
Storage, LLC and Lebanon Valley Cold Storage, LP (collectively, the
“Guarantors”), (3) the financial institutions party to the Loan and Security
Agreement (as defined below) as lenders (collectively, the “Lenders” and
individually, a “Lender”), and (4) Bank of America, N.A. (“Bank of America”) as
agent (the “Agent”) for the Lenders and as Issuing Bank with respect to a
certain Second Amended and Restated Loan and Security Agreement dated as of July
20, 2011, by and among the Borrowers, the Guarantors, the Lenders, the Agent,
the Issuing Bank and RBS Citizens, N.A. as Syndication Agent, as amended by that
certain First Amendment Agreement dated as of August 1, 2011 (as amended, the
“Loan and Security Agreement”).


W I T N E S S E T H:


WHEREAS, the Borrowers have requested that the Lenders agree to amend certain
provisions of the Loan and Security Agreement; and


WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1. Definitions. Capitalized terms used herein without definition that are
defined in the Loan and Security Agreement shall have the same meanings herein
as therein.


§2. Ratification of Existing Agreements. All of the Obligors’ obligations and
liabilities to the Agent, the Issuing Bank and the Lenders as evidenced by or
otherwise arising under the Loan and Security Agreement, the Notes and the other
Loan Documents, are, by each Obligor’s execution of this Agreement, ratified and
confirmed in all respects. In addition, by each Obligor’s execution of this
Agreement, each of the Obligors represents and warrants that no Obligor has any
counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.


§3. Representations and Warranties. Each of the Obligors hereby represents and
warrants to the Agent, the Issuing Bank and Lenders that all of the
representations and warranties made by the Obligors in the Loan and Security
Agreement, the Notes and the other Loan Documents are true in all material
respects on the date hereof as if made on and as of the date hereof, except to
the extent that such representations and warranties relate expressly to an
earlier date.


§4. Conditions Precedent. The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:
(a)  Representations and Warranties. All of the representations and warranties
made by the Obligors herein, whether directly or incorporated by reference,
shall be true and correct on the date hereof except as provided in §3 hereof.


(b)  Performance; No Event of Default. The Obligors shall have performed and
complied in all respects with all terms and conditions herein required to be
performed or complied with by them prior to or at the time hereof, and there
shall exist no Default or Event of Default.


(c)  Action. All requisite corporate or other action necessary for the valid
execution, delivery and performance by the Obligors of this Agreement and all
other instruments and documents delivered by the Obligors in connection herewith
shall have been duly and effectively taken.


(d)  Expenses and Fees. The Borrowers shall have paid to the Agent the
reasonable fees and expenses of counsel to the Agent in connection with the
preparation of this Agreement.


(e)  
Delivery.



(i) This Agreement. The Obligors, the Agent, the Required Lenders and the
Issuing Bank shall have executed and delivered this Agreement.


(ii)  Intercreditor Amendment. The Lenders, Hancock and Bank of America as a
Lender, Administrative Agent and Collateral Agent shall have executed and
delivered that certain First Amendment to Second Amended and Restated
Intercreditor Agreement.


(iii)  Hancock Documents. The Agent shall have received a certified copy of (A)
that certain Consent and Waiver among Hancock, the Parent and Seneca LLC, and
(B) that certain Security Agreement, dated as of the date hereof, by Marion in
favor of Hancock, each in form and substance satisfactory to the Required
Lenders.


(iv)  General Electric Documents. The Agent shall have received a certified copy
of (A) that certain Limited Recourse Guaranty, dated as of the date hereof,
between Marion and General Electric, and (B) that certain Security Agreement,
dated as of the date hereof, by Marion in favor of General Electric, each in
form and substance satisfactory to the Required Lenders.


(v)  Other Documents. In addition, the Obligors shall have executed and
delivered such further instruments and taken such further action as the Agent
and the Required Lenders may have reasonably requested, in each case further to
effect the purposes of this Agreement, the Loan and Security Agreement and the
other Loan Documents.


§5.           Amendments to the Loan and Security Agreement.


(a) Amendment to Section 10.2.1 of the Loan and Security Agreement. Section
10.2.1 of the Loan and Security Agreement is hereby amended by deleting “and” at
the end of clause (k), deleting the period at the end of clause (l) and
replacing it with “; and” and adding a new clause (m) to read as follows:


“(m) the guaranty by Marion of the Indebtedness of Parent owing to General
Electric under that certain Master Reimbursement Agreement.”


(b)  Amendment to Section 10.2.2 of the Loan and Security Agreement. Section
10.2.2 of the Loan and Security Agreement is hereby amended by deleting “and” at
the end of clause (o), deleting the period at the end of clause (p) and
replacing it with “; and” and adding a new clause (q) to read as follows:


“(q) Liens on the Collateral (as defined in that certain Security Agreement,
dated as of December 20, 2012, between Marion and General Electric, as in effect
on such date) to secure the Indebtedness of Marion permitted pursuant to Section
10.2.1(m).”


§6.             Miscellaneous Provisions.


(a)  Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Loan and Security Agreement,
the Notes and the other Loan Documents shall remain the same. The Loan and
Security Agreement, as amended hereby, shall continue in full force and effect,
and this Agreement and the Loan and Security Agreement, shall be read and
construed as one instrument.


(b)  THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


(c)  This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought. A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.
IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment
Agreement as of the date first set forth above.


SENECA FOODS CORPORATION


 
            By:                      /s/Timothy J.
Benjamin                                                      
Name: TIMOTHY BENJAMIN
Title:    Chief Financial Officer




 
SENECA SNACK COMPANY
 


 
By:            /s/Timothy J.
Benjamin                                                      
 
Name:            TIMOTHY BENJAMIN
 
Title:            Treasurer


 


SENECA FOODS, LLC


 
                                                      By:           /s/Timothy
J. Benjamin                                                      
 Name: TIMOTHY BENJAMIN
            Title: Treasurer
 


 


MARION FOODS, INC.
 


By:           /s/Timothy J.
Benjamin                                                      
Name: TIMOTHY BENJAMIN
 
Title:               Treasurer


 


LEBANON VALLEY COLD STORAGE, LLC


 
By:           /s/John D. Exner                                           
Name: John D. Exner
Title:  Assistant Secretary


 


LEBANON VALLEY COLD STORAGE, LP


By:           /s/John D. Exner                                           
Name:  John D. Exner
Title:  Assistant Secretary






[Signature page to Second Amendment Agreement-Seneca]






 
 

--------------------------------------------------------------------------------

 








BANK OF AMERICA, NA.,
as Agent, Lender and Issuing Bank




By:           /s/Edgar Ezerins                                           
Name:  Edgar Ezerins
Title:  Senior Vice President


























































































[Signature page to Second Amendment-Seneca]












 
 

--------------------------------------------------------------------------------

 










RBS CITIZENS BUSINESS CAPITAL, a division
of  RBS ASSET FINANCE, INC., a subsidiary of
RBS CITIZENS, N.A.,
 as a Lender




                                         By:                      /s/John D.
Bobbin                                           
         Name:  John D. Bobbin
         Title:  Vice President
















































































[Signature page to Second Amendment Agreement-Seneca]









 
 

--------------------------------------------------------------------------------

 



 
 






 
 
COÖPERATIEVE CENTRALE RAIFFETSEN­
BOERENLEENBANK BA., “RABOBANK
NEDERLANU”, NEW YORK BRANCH, as a
        Lender





 

                                                                By:           /s/Betty
Janelle                                           
                                                                Name: Betty
Janelle
                                                               Title: Managing
Director


                                                                
By:           /s/Michael T. Harder                                           
                                                                 Name: Michael
T. Harder
                                                                 Title:
Executive Director


































































[Signature page to Second Amendment Agreement - Seneca]


 



 
 

--------------------------------------------------------------------------------

 



 








MANUFACTURERS AND TRADERS TRUST
COMPANY, as a Lender




By:           /s/Jon M.
Fogle                                                                
Name: Jon M. Fogle
Title:  Vice President




















































































                                               [Signature page to Second
Amendment Agreement - Seneca]

 
 

--------------------------------------------------------------------------------

 





U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:           /s/Lisa
Freeman                                                      
Name: Lisa Freeman
Title: Senior Vice President
















































































[Signature page to Second Amendment Agreement - Seneca]

 
 

--------------------------------------------------------------------------------

 



 
















WELLS FARGO BANK, N.A., as a Lender






         By:                      /s/Krisa
Wade                                           
         Name: Krista Wade
                                                                                   
    Title: Authorized Signatory












































































[Signature page to Second Amendment Agreement - Seneca]























 
 

--------------------------------------------------------------------------------

 



 
















BMO HARRIS BANK, N.A., as a Lender






         By:      /s/John S. Gil                                           
         Name: John S. Gil
                                                                                        
Title: Director












































































[Signature page to Second Amendment Agreement - Seneca]



 
 

--------------------------------------------------------------------------------

 



 




GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender




By:        /s/Philip F. Carfora                                           
Name:  Philip F. Carfora
Title:  Duly Authorized Signatory






































































[Signature page to Second Amendment Agreement - Seneca]

 
 

--------------------------------------------------------------------------------

 
